Interim Decision #2070

MATTER OF VAILLANCOURT
In Visa Petition Proceedings
ATL—N-1311
Decided by Regional Commissioner November 16, 1970

ro qualify for classification as a nonimmigrant intra-company transferee
under section 101(a) (15) (L) of the Immigration and Nationality Act, as
amended, the beneficiary must have been employed abroad continuously for
at least one year immediately before coming to the United States in a capacity that was executive, managerial or involved specialized knowledge,
and must be coming to continue serving the same employer (or a subsidiary or affiliate) in one of those capacities.

The District Director denied the application on the ground that
eneficiary has not been employed abroad for one year by the peitioner in an executive or managerial capacity and then certified
his matter to the Regional Commissioner for review and deciion. Petitioner has submitted a written statement for our consieration.
The petitioner, a division or subsidiary of an American corpoaim], desires to bring the beneficiary to the United States
mporarily to serve in the capacity of Service and Parts ManTr at its location in Georgia. The beneficiary is a native and citan of Canada. He has been employed continuously in Canada by
e petitioner since November 23, 1964.
According to the record, beneficiary's experience and training
s been obtained by his working for the petitioner as a clerk
hipping and receiving), as a sales correspondent and then as
les assistant. The petitioner believes the beneficiary qualifies as
manager under section 101(a) (15) (L) of the Act, as amended
Public Law 91-225 enacted on April 7, 1970, and in any event
the basis that the position he will hold in the United States inIves specialized knowledge.
Petitioner states that no individual, without beneficiary's spelized knowledge, could successfully operate as Service Parts
,

654

Interim Decision #2070
Manager. Petitioner lists beneficiary's responsibilities as a sales
assistant as follows:
1. Reviews optimum retail profile regularly.
2. Obtains wood production data regularly for States and Provinces and applies to it to retail profile.
3. Estimates total market potential.
4. Obtains information on competitive outlets and applies this
to the retail profile.
5. Assists in the distribution of the dealer operating policy
manual.
6. Coordinates and prepares Dealer contracts.
7. Assists in completion of the Plan for Profit program.
8. Prepares financial analysis of Dealers.
9. Assists Dealer Managers in analyzing new and present ter-

ritories.
101 (a) (15) (L) of the Act, as amended, reads as follows:

Section

(L) an alien who, immediately preceding the time of his application for
admission into the United States, has been employed continuously for one
year by a firm or corporation or other legal entity or an affiliate or subsidiary thereof and who seeks to enter the United States temporarily in
order to continue to render his services to the same employer or a subsidiary or affiliate thereof in a capacity that is managerial, executive, or involves specialized knowledge, and the alien spouse and minor children of
any such alien if accompanying him or following to join him.

The record does not show and the petitioner does not claim
that beneficiary has been serving in a managerial or executive capacity for the petitioner in Canada. We believe an issue is presented here which should be resolved. It turns on the interpretation of section 101 (a) (15) (L) . To qualify as an intra-company
transferee, is it required, as a condition precedent, that the subject of the transfer as a manager or executive must be transferring from an executive or managerial position? If so, must the
transferee have served in such a capacity continuously for at
least one year prior to coming to the United States. The same
questions would appear applicable to an individual being transferred to serve in a capacity requiring specialized knowledge.
For guidance at arriving at a conclusion as to the intent of
Congress, we turn to the legislative history of Public Law 91-225
as set forth in the House of Representatives Report, 91-851 (Judiciary Committee) of February 24, 1970. Therein is stated, in
pertinent part, the following:
(L) A nonimmigrant classification for an alien who had been employed
abroad for at least 1 year by a corporation or other legal entity in a capacity that was executive, managerial, or required specialized knowledge

655

;erim Decision #2070
I. who is seeking to enter the United States to continue employment with
. same employer. (Emphasis supplied).

In light of the above-quoted paragraph from the House of Repsentatives Report, it would appear clear that a beneficiary of a
tition filed under section 101 (a) (15) (L), in order to quaiity
ereunder, must have been employed abroad by a corporation or
her legal entity for at least one year in a capacity that was exec,ive or managerial, or required specialized knowledge immedi;ely preceding application for admission to the United States.
In line with the foregoing, we agree with the District Director
tat the beneficiary of the instant petition has not had qualifying
‹perience abroad as a manager or executive. His decision was sint with respect to experience abroad requiring "specialized
nowledge," perhaps because the petitioner was seeking the beneciary's services as a Service Parts Manager.
However, the written representations submitted by petitioner
o the District Director, subsequent to the latter's decision, state
he position beneficiary would be transferred to in the United
itates certainly involves specialized knowledge. The District
Jirector did not believe this factor as worthy of consideration,
stating the knowledge of the beneficiary is not unique and that
my person similarly employed would obtain these qualifications
within six years.
According to Standard and Poor's, the American corporation of
Eaton Yale and Towne is a loading supplier of truck axles, transmissions, engine parts, springs, etc. In 1969, this corporation had
net sales of over one billion dollars. As the petitioner points out,
the transferee of the beneficiary is being sought as Service Parts
Manager at its central Parts Depot for all of the United States.
Based upon the record before us, we find that the beneficiary
has been employed abroad by the petitioner continuously for one
year in a capacity requiring specialized knowledge. We also find
that the beneficiary will be employed in a managerial capacity for
the same employer in the United States in a position for which he
appears qualified by virtue of the specialized knowledge previously
acquired. The beneficiary meets the test of the statute and the
legislative history of (1) having been employed abroad continuously at least one year immediately prior to his coming to the
United States in a capacity that was executive, managerial or involved specialized knowledge, and (2) his entry is sought so that
he may continue serving the same employer in one of those capacities. We, therefore, conclude that he is eligible for classification

656

1

Interim Decision #2070
as a nonimmigrant under section 101 (a) (15) (L) of the Act, as
amended. Accordingly, we shall approve the petition.
ORDER: It is ordered that the petition be and the same is
hereby approved.

657

